Name: Commission Regulation (EC) No 1377/94 of 16 June 1994 correcting Regulation (EC) No 1365/94 the maximum export refund for white sugar for the third partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1021/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6. 94 Official Journal of the European Communities No L 151 /15 COMMISSION REGULATION (EC) No 1377/94 of 16 June 1994 correcting Regulation (EC) No 1365/94 the maximum export refund for white sugar for the third partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1021/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), and in particular point (b) of the first subparagraph of Article 19 (4) thereof, Whereas Commission Regulation (EC) No 1 365/94 (3) fixes the maximum export refund for white sugar for the third partial invitation to tender issued pursuant to Commission Regulation (EC) No 1 021 /94 (4) ; whereas a check has shown that the amount is not in accordance with the opinion delivered by the Management Committee for Sugar ; whereas the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 1365/94, the amount 'ECU 36,540' is hereby replaced by 'ECU 36,520'. Article 2 This Regulation shall enter into force on 17 June 1994. It shall apply from 16 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4. O OJ No L 22, 27. 1 . 1994, p . 7. (3) OJ No L 150, 16. 6 . 1994, p . 28 . O OJ No L 112, 3. '5. 1994, p . 13 .